DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2019/0327605 A1) in view of ZHANG et al. (US 2020/0374686 A1).
Regarding claim 1, Fan et al. teach a method for managing profiles in a smart card integrated in in a local communication device (see fig. 2A and par. 0079: the user terminal and the eUICC are integrated as a whole. Alternatively, the eUICC may be installed on the user terminal through insertion) configured to operate with a mobile communication network, the local communication device comprising a software profile management module configured to store profiles in the smart card and to perform operations on the profiles stored in the smart card upon receiving an operation request from the mobile communication network (see pars. 0077-0078 and par. 0080: The user terminal and the eUICC may include a local profile assistant LPA; 
Regarding claim 13, Fan et al. teach a communication device comprising: an integrated smart card (see fig. 2A and par. 0079: the user terminal and the eUICC are integrated as a whole. Alternatively, the eUICC may be installed on the user terminal through insertion); and a software profile management module configured to: store profiles in the smart card (see pars. 0077-0078 and par. 0080: The user terminal and the eUICC may include a local profile assistant LPA; The LPA is used for discovering subscription manager-secure routing (Subscription Manager-Secure Routing, SM-SR), managing profile (Profile) download, and providing a user with a user interface UI interface (for example, an eUICC management interface), so that the user manages a profile in the eUICC (for example, activates, forbids, and deletes the profile)); receiving an operation request that includes an indication of a requested operation (see pars. 0006-0007: sending, by the user terminal, the download information to an embedded universal integrated circuit card eUICC if the LPA indication information instructs to download the profile by using an LPA in the eUICC); check whether the operation request corresponds to the smart card that is 
Regarding claim 19, Fan et al. teach a system comprising: a local communication device comprising a smart card integrated therein (see fig. 2A and par. 0079: the user terminal and the eUICC are integrated as a whole. Alternatively, the eUICC may be installed on the user terminal 
Fan et al. do not mention the operation request including an identifier of the smart card. ZHANG et al. teach the operation request including an identifier of the smart card (see par. 0009: sending, by the LPA, a profile obtaining request to a profile server, where the profile obtaining request includes an eUICC identifier, a profile identifier, and the operating system update flag; receiving, by the LPA, the second profile sent by the profile server, and installing the second profile in the eUICC). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of ZHANG et 
Regarding claim 2, Fan et al. also teach and show wherein the operation request is stored in the repository server by an entity authorized to provide smart card profiles and/or request operations regarding a profile to be executed locally in the smart card (see par. 0055 and fig. 4A: The profile may be generated immediately when the profile is requested from the download server, or may be generated by the download server in advance and stored in the download server).
Regarding claim 4, Fan et al. also teach and show associating a signature with the operation request prior to storing the operation request in the repository server; verifying the operation request by verifying the signature at the local communication device prior performing the corresponding requested operation (see pars. 0088-0089: The profile identifier may be a real identifier of the profile stored in the download server, or may be a matching identifier, for example, a matching ID (Matching ID), of the profile stored in the download server, to protect a real profile identifier. If the profile identifier is provided in the download information, a target profile that matches the profile identifier is a profile generated by the operator for the user when the user subscribes to the operator. The target profile is used to access a network service of the subscribed operator); issuing an authentication reply to the profile management module (see pars. 0154-0166: the user terminal sends the request for obtaining the authentication information of the eUICC to the eUICC. After receiving the request for obtaining the authentication information of the eUICC, the eUICC may send the authentication information of the eUICC and/or the LPA indication information to the user terminal. The request for obtaining the authentication information of the eUICC may be a get-eUICC challenge (get-eUICC challenge) 
Regarding claim 5, Fan et al. also teach and show wherein the requested operation includes an operation on a profile stored in the smart card (see fig. 4 and pars. 0077-0078, par. 0080: The user terminal and the eUICC may include a local profile assistant LPA). 
Regarding claim 6, Fan et al. also teach and show wherein the requested operation is an operation on a profile stored in the smart card, profile being an enable profile, a disable profile, a delete profile or a retrieve status (see fig. 4 and pars. 0077-0078 and par. 0080: The user terminal and the eUICC may include a local profile assistant LPA; The LPA is used for discovering subscription manager-secure routing (Subscription Manager-Secure Routing, SM-SR), managing profile (Profile) download, and providing a user with a user interface UI interface (for example, an eUICC management interface), so that the user manages a profile in the eUICC (for example, activates, forbids, and deletes the profile)). 

Regarding claim 8, Fan et al. also teach and show wherein periodically checking comprises periodically polling the repository server by the profile management module according to a given polling period (see par. 0089: The eUICC may alternatively send the to-be-processed event query request based on a preset time interval. For example, the eUICC sends the query request to the SM-DS 120 at a specific time in each week or month). 
Regarding claim 9, Fan et al. also teach wherein the operation request includes an identifier of the profile target of the operation (see par. 0029: the download information includes at least one of the following: the activation code, an address of the download server, an equipment identity of the download server, and an identifier of the target profile). 
Regarding claim 10, Fan et al. also teach wherein the software profile management module is an LPA (Local Profile Assistant) and the smart card is an eUICC (Embedded 
Regarding claim 11, Fan et al. also teach wherein the smart card is a card device configured to allow the download of a different operating system for each profile, the profile also comprising operating system components that can execute only when the corresponding profile is enabled (see par. 0086: After the profile is installed in the eUICC, the user terminal may access an operator network (for example, a 2G/3G/4G/5G/WiFi network) that matches the profile. In addition, the user may select another operator).
Regarding claim 12, Fan et al. also teach wherein the smart card is a card configured to operate according to a Virtual Primary Platform architecture (see pars. 0077-0078 and par. 0080: The user terminal and the eUICC may include a local profile assistant LPA).
Regarding claims 14 and 20, Fan et al. also teach wherein the software profile management module is an LPA (Local Profile Assistant) and the smart card is an eUICC (Embedded Universal Integrated Circuit Card) (see pars. 0077-0078 and par. 0080: The user terminal and the eUICC may include a local profile assistant LPA). 
Regarding claim 15, ZHANG et al. also teach and show wherein the software profile management module is configured to check whether the operation request corresponds to the identifier by receiving an authentication reply from a communication network element (see pars. 0171-0172: S409. The LPA obtains metadata of a first profile of the eUICC. S410. The eUICC performs mutual authentication with the SM-DP+ 130).
Regarding claim 16, Fan et al. also teach wherein the requested operation comprises an operation on a profile stored in the smart card card (see pars. 0077-0078 and par. 0080: The user terminal and the eUICC may include a local profile assistant LPA; The LPA is used for 
Regarding claim 17, Fan et al. also teach wherein the smart card is a card device configured to allow the download of a different operating system for each profile, the profile also comprising operating system components that can execute only when the corresponding profile is enabled (see par. 0086: After the profile is installed in the eUICC, the user terminal may access an operator network (for example, a 2G/3G/4G/5G/WiFi network) that matches the profile. In addition, the user may select another operator).
Regarding claim 18, Fan et al. also teach wherein the smart card is a card configured to operate according to a Virtual Primary Platform architecture (see pars. 0077-0078 and par. 0080: The user terminal and the eUICC may include a local profile assistant LPA). 
Regarding claims 3 and 21, Fan et al. also teach wherein the requested operation includes a profile download operation (see par. 0055 and fig. 4A: The profile may be generated immediately when the profile is requested from the download server, or may be generated by the download server in advance and stored in the download server; download server; step 401); wherein the operation request includes a network address of the preparation server in which a profile to be downloaded is stored (see par. 0029 and par. 0088: the download information includes at least one of the following: the activation code, an address of the download server, an equipment identity of the download server, and an identifier of the target profile; The address of the download server may be an IP address, a uniform resource locator (Universal Resource Locator, URL) address, a domain name system resolution address, an IP multimedia subsystem (IP Multimedia Subsystem, IMS) address, or an address of another type); and wherein the profile 
Regarding claim 22, Fan et al. also teach wherein the requested operation includes an operation on a profile stored in the smart card (see par. 0086: After the profile is installed in the eUICC, the user terminal may access an operator network (for example, a 2G/3G/4G/5G/WiFi network) that matches the profile. In addition, the user may select another operator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643